IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

Alexandria Division
AMED OMAR ABU-ALI )
)
Petitioner, )
) Criminal Case No. 1:05-cr-53 (RDA)
V. )
) Civil Case No. 1:19-cv-1268 (RDA)
UNITED STATES OF AMERICA, )
)
Respondent. )

ORDER

This matter is before the Court on two motions: first, Petitioner’s Motion to Vacate
Sentence Pursuant to 28 U.S.C. § 2255 (Dkt. 475); and second, Petitioner’s Motion for Discovery
(Dkt. 484).

Essentially the Court must decide whether it may hear Petitioner’s second § 2255 motion
when the United States Court of Appeals for the Fourth Circuit has denied Petitioner’s motion to
file this successive § 2255 motion. In this regard, the Court denies Petitioner’s motion because
the Fourth Circuit has denied Petitioner’s motion to file this second § 2255 motion.

The second issue is whether this Court should grant Petitioner’s Motion for Discovery in
his § 2255 matter. The Court denies this motion as moot.

I. BACKGROUND

Following a jury trial, Petitioner Anmed Omar Abu-Ali was convicted of nine offenses
arising out of his affiliation with an al-Qaeda terrorist cell in Medina, Saudi Arabia, and its plans
to commit terrorist acts in the United States on November 22, 2005. Dkt. 358. United States v. Abu
Ali, 528 F.3d 210, 221 (4th Cir. 2008). Petitioner was convicted of (1) conspiracy to provide

material support and resources to a designated foreign terrorist organization (Al-Qaeda); (2)

 
providing material support and resources to a designated foreign terrorist organization (Al-Qaeda);
(3) conspiracy to provide material support and resources to terrorists; (4) providing material
support and resources to terrorists; (5) contribution of services to Al-Qaeda; (6) receipt of funds
and services from Al-Qaeda; (7) conspiracy to assassinate the President of the United States; (8)
conspiracy to commit aircraft piracy; (9) conspiracy to destroy an aircraft. Dkt. Nos. 358, 397. On
March 29, 2006, Abu-Ali was sentenced to a term of 30-years’ imprisonment. Dkt. 397.
Petitioner appealed both the conviction and sentence, and the government filed a cross

appeal challenging the sentence. Dkt. Nos. 394, 399. Petitioner raised the following issues on

appeal:

1. Whether the District Court erred when it admitted Mr. Abu-Ali’s confession,
despite strong evidence that the confession was made under duress and despite the
fact that the government failed to offer sufficient evidence of independent
corroboration for the confession;

2. Whether the District Court denied Abu-Ali his Sixth Amendment rights to
confrontation and effective assistance of counsel when it permitted Rule 15
depositions to occur while preventing the defendant from attending them or having
meaningful access to counsel during the course of the depositions;

3. Whether Mr. Abu-Ali’s statements should have been suppressed because they were
taken in violation of federal law and his rights under the Fourth and Fifth
Amendments, including his right to a prompt appearance before a neutral
magistrate;

4, Whether the government’s inappropriate remarks during summation, which
included telling the jurors that they were all the potential victims of Mr. Abu-Ali,
and lack of any curative instruction denied Abu-Ali a fair trial; and

5. Whether the District Court erred in finding that it did not have the power to address
the Special Administrative Measures (“S.A.M.’s”) imposed upon Mr. Abu-Ali,
even though they amount an additional penalty which is the exclusive province of
the court, and not the Bureau of Prisons (“B.O.P”).

Dkt. 444, Ex. 2, 1-2. On June 6, 2008, the United States Court of Appeals Fourth Circuit affirmed

Abu-Ali’s conviction but remanded the case for resentencing. See Abu Ali, 528 F.3d at 210. On

 
remand, Petitioner was sentenced to life in prison. Dkt. 438. Petitioner appealed his sentence to
the Fourth Circuit. Dkt. 436. On February 1, 2011, the Fourth Circuit affirmed Petitioner’s life
sentence. United States v. Abu Ali, 410 Fed. App’x 673 (4th Cir. 2011).

On April 27, 2012, Petitioner filed his first § 2255 motion challenging his sentence on
the ground of ineffective assistance of counsel. Dkt. 444. This Court denied Petitioner’s
motion, holding that Petitioner did not meet his burden in demonstrating that appellate counsel
was ineffective for failure to raise several issues on appeal. Dkt. Nos. 461, 462. The Court also
held that Petitioner failed to sufficiently show that trial counsel was ineffective for his failure
to preserve particular issues for appeal. Dkt. 461.

On October 2, 2019, Petitioner filed in this Court his second Motion to Vacate Sentence
Pursuant to 28 U.S.C. § 2255. Dkt. 475. Petitioner simultaneously sought permission from
the Fourth Circuit to file a successive § 2255 in this Court. Dkt. 480, Ex. A; Motion Under 28
U.S.C. § 2244 For Order Authorizing Dist. Court to Consider Second or Successive
Application for Relief Under 28 U.S.C. § 2255, In re Abu Ali, No. 19-392 (4th Cir. filed Nov.
21, 2019), (ECF No. 2). On November 14, 2019, the Government filed its response to
Petitioner’s motion in this Court. Dkt. 480. The Government requested that this Court hold
Petitioner’s motion in abeyance until the Fourth Circuit determined whether this Court could
hear Petitioner’s successive § 2255 motion. Dkt. 480. On November 21, 2019, the Fourth
Circuit denied Petitioner’s request. In re Abu Ali, No. 19-392 (4th Cir. denied Nov. 21, 2019)
(ECF No. 11). The day after the Fourth Circuit denied Petitioner’s request, Petitioner filed

with this Court a Motion for Discovery. Dkt. 484.

 
II. DISCUSSION
A. Standard of Review

To state a claim for relief under § 2255, a petitioner must prove that one of the following
occurred: (1) that his sentence was imposed in violation of the Constitution or laws of the
United States; (2) that the court was without jurisdiction to impose such a sentence; (3) that
the sentence was in excess of the maximum authorized by law; or (4) that the sentence is
otherwise subject to collateral attack. 28 U.S.C. § 2255(a). A claim which does not challenge
the constitutionality of a sentence or the court’s jurisdiction is cognizable in a § 2255 motion
only if the alleged violation constitutes a “miscarriage of justice.” United States v. Addonizio,
442 U.S. 178, 185 (1979).

Second or successive § 2255 motions require pre-filing authorization from the court of
appeals before they may be considered by the district court. 28 U.S.C. § 2255(h); Felker v.
Turpin, 518 U.S. 651, 657 (1996); Jn re Vassell, 751 F.3d 267, 268-69 (4th Cir. 2014). Absent
pre-filing authorization, a district court lacks jurisdiction to consider the claims. United States
v. Winestock, 340 F.3d 200, 205 (4th Cir. 2003).

B. Analysis

This Court must dismiss Petitioner’s second § 2255 motion because the Fourth Circuit
has denied Petitioner’s motion to authorize this Court to consider a second or successive
application for relief under 28 U.S.C. § 2255.

Successive petitions for federal habeas corpus review under § 2255 may not be filed in
a district court without prior approval from an appropriate circuit court of appeals. 28 U.S.C.
§ 2255(h); 28 U.S.C. § 2244, In deciding whether to grant the motion for pre-filing

authorization, a court of appeals considers whether the second or successive motion contains:

4

 
(1) newly discovered evidence that, if proven and viewed in light of the evidence
as a whole, would be sufficient to establish by clear and convincing evidence
that no reasonable factfinder would have found the movant guilty of the offense;
or

(2) a new rule of constitutional law, made retroactive to cases on collateral
review by the Supreme Court, that was previously unavailable... .

28 U.S.C. § 2255(h).

Because here, the Fourth Circuit has denied Petitioner’s request to file his successive
Motion to Vacate Sentence Pursuant to 28 U.S.C. § 2255, this Court must dismiss Petitioner’s
motion before this Court with prejudice. Additionally, because this Court has denied
Petitioner’s motion, Petitioner’s Motion for Discovery is now moot.

Ill. CONCLUSION

For the foregoing reasons, this Court DENIES Petitioner’s Motions. Dkt. Nos. 475,
484.

Accordingly, it is hereby ORDERED that Petitioner’s Motion (Dkt. 475) is
DISMISSED WITH PREJUDICE;

IT IS FURTHER ORDERED that Petitioner’s Motion for Discovery (Dkt. 484) is
DENIED AS MOOT.

It is SOQ ORDERED.

Alexandria, Virginia /s/ Ly
November* 2019 Rossie D. Alston, Jr
United States District Judge
